WALLACE, JUDGE:
This claim is for property damage in the sum of $203.39 sustained by the claimant’s Dodge automobile in a single-*216vehicle accident which occurred at about 11:45 P.M., on Wednesday, April 26, 1978, when the claimant drove that automobile into a depression about 10.5 feet wide and 3 feet deep in Secondary Route 3/3, commonly called High Street, near St. Albans. The claimant testified that there had been a chronic and recurring problem, of which he was aware, caused by slipping of the road base at the place where the depression was located. He also testified that, at the time of the accident, it was raining. He testified further that he had observed the depression when he drove over the road on the morning of April 26, 1978, but that its depth had increased between then and the time of the accident. Under the law of West Virginia, it is well settled that contributory negligence on the part of a claimant, however slight, which contributes to proximately cause an accident and resulting injuries, will preclude the recovery of damages. 13B Michie’s Jurisprudence, “Negligence”, §26, p. 280. Under the facts of this claim, it is apparent that, irrespective of whether the respondent was or was not negligent in the performance of its duties relating to Secondary Route 3/3, the claimant was himself guilty of negligence which at least contributed to cause the accident and his resulting damage. Being aware of the depression, its propensity to become worse, and the fact that it was raining, he failed to take sufficient precautions to protect his own safety and property. Accordingly, this claim must be denied.
Claim disallowed.